Citation Nr: 1438283	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-09 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for lumbar spine degenerative disc disease.

2.  Entitlement to an initial disability rating in excess of 10 percent for cervical spine fusion with scar.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted the Veteran's claims for entitlement to service connection for lumbar spine degenerative disc disease and cervical spine fusion with scar and assigned  each a rating of 10 percent effective October 1, 2008.  

A hearing was held on March 16, 2011, in Salt Lake City, Utah, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In a May 2010 rating decision, the RO increased the disability ratings for service-connected cervical spine fusion with scar and lumbar spine degenerative disc disease, assigning each a 20 percent rating effective October 1, 2008.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).

In a December 2009 rating decision, the RO granted service connection for left upper extremity radiculopathy, secondary to cervical spine fusion with scar, assigning a noncompensable rating effective October 1, 2008.  In May 2010, the RO additionally granted service connection for right upper extremity radiculopathy, secondary to cervical spine fusion with scar, and assigned 20 percent disability ratings each for radiculopathies of the right and left upper extremities, effective October 1, 2008.  However, as the Veteran has not submitted a notice of disagreement with these ratings, the issues of entitlement to higher ratings for left and right upper extremity radiculopathy are not before the Board at this time. 
    
The Board subsequently remanded the case for further development in September 2011.  That development was completed, and the case was returned to the Board for appellate review.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, increased rating claims for the Veteran's service-connected lumbar spine degenerative disc disease and cervical spine fusion with scar are on appeal and, as discussed below, the Board concludes that the Court's holding in Rice is applicable.  Thus, the Veteran's TDIU claim is properly before the Board and the issue has been listed on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To acquire outstanding relevant VA treatment records; to provide the Veteran with contemporaneous examination; and to conduct initial development of a claim for TDIU.

The Veteran contends that he is entitled to initial disability ratings in excess of the current 20 percent evaluation for lumbar spine degenerative disc disease and 20 percent evaluation for cervical spine fusion with scar.

Although the Board regrets the additional delay, it has determined that further development is needed to properly adjudicate the Veteran's claims.

As an initial matter, VA treatment records identified by the Veteran remain outstanding.  In an April 2011 statement in support of claim, the Veteran specifically requested that his medical records from Temple VA Medical Center (VAMC) from October 2008 to the present be acquired and associated with the claims file.  After a thorough review of the claims file, the Board has not been able to locate records of VA treatment.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, the AOJ should request the referenced VA treatment records and associate them with the claims file.

The Veteran was provided with VA examination of his thoracolumbar spine, most recently in April 2011.  The examiner reviewed imaging studies of the thoracic spine from February 2011, indicating degenerative disc disease changes at T7-T8, and imaging studies of the lumbar spine from December 2010, noting mild degenerative changes without spinal stenosis.  Subsequent to this examination, private treatment records from Integrated Pain Associates (IPA) document MRI findings showing bulging disc at L5-S1, annular tear without herniation, and L4-L5 and L5-S1 disc bulges and facet arthrosis at L3-4 or 5 and L5-S1.  These records also indicate that the Veteran underwent radiofrequency lesioning of the lumbar spine in August 2012.    

Pursuant to the Board's September 2011 remand instructions, the Veteran was provided with VA examination of his cervical spine, most recently in February 2012.  At that time, the examiner noted that the Veteran experienced flare-ups which aggravate his symptoms due to prolonged sitting and driving.  He did not, however, describe the frequency or duration of such flare-ups.  In a May 2012 statement submitted to his congressman, the Veteran described flares of his condition one to two times per month, with as many as seven times in the worst month.  He stated that these "episodes" have a duration of 4-6 hours.  Additionally, the Veteran submitted private treatment records from IPA showing trigger point injections to the cervical spine subsequent in time to the February 2012 examination.   

The Court has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist a veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the medical evidence described above, indicating an increase in symptomatology and severity of the disabilities, on remand, an additional VA examination should be ordered to document the current severity and manifestations of the Veteran's service-connected lumbar spine degenerative disc disease and cervical spine fusion.  See 38 C.F.R. § 3.159(c)(4) (2014).

Additionally, with regard to service-connected disabilities of the spine, 38 C.F.R. § 4.71(a) Note (1) directs that any associated objective neurologic abnormalities must be evaluated separately under the appropriate diagnostic codes.  The Board notes that a September 2012 private treatment record notes that the Veteran developed some lower extremity numbness after undergoing radial frequency lesioning of the lumbar spine.  The numbness was described as greater in the right than the left, and the Veteran was assessed with right leg S1 radiculopathy.  The April 2011 VA examination report also documents the Veteran's description of tingling down the back of his right leg and under the toes.  Upon examination of the Veteran's lumbar disability, the VA examiner should also determine whether the Veteran suffers from neurological disorders of the lower extremities associated with his service-connected lumbar spine degenerative disc disease, such that separate ratings are in order.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU in this circumstance when the issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991). 

In this case, the Veteran testified at the March 2011 Board hearing that he left work earlier and earlier due to his back pain.  In a December 2013 letter to his congressman, the Veteran reported that his employment possibilities are limited because he cannot sit or stand for very long, indicating that he had to quit his job as a manager at a restaurant because his body could not take the strain and pain.  Based on the foregoing, the Board finds that the issue of TDIU has been raised by the record.  The Board thus finds it necessary to remand the issue of entitlement to a TDIU to the AOJ for initial development and consideration.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from October 2008 to the present from the Temple VAMC, and associate them with the file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, arrange for the Veteran to undergo VA examination(s) with an appropriate medical professional to determine the current severity and manifestations of his service-connected lumbar and cervical disabilities.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

Based on a review of the complete record, the statements of the Veteran, and a physical examination of the Veteran, the examiner is asked to address the disabilities in accordance with VA rating criteria, including but not limited to the following:

a.  The examiner must conduct full range of motion studies for the low back and document findings in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.

b.  The examiner must then provide specific findings as to the range of motion of the low back both during flare-ups and after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.  The examiner must specifically opine whether any neurological findings or complaints of radicular pain are associated with the Veteran's lumbar spine disability.  If so, the examiner is to specifically state the affected nerve(s) and impairment level (e.g., mild, moderate, severe).

3.  Thereafter, review the requested medical opinion to ensure it is are responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  
  
4.  Consider whether the Veteran is entitled to a TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected lumbar and cervical spine disabilities, to include sending the Veteran an application for TDIU (VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability)) and an appropriate VCAA notification letter.  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history, or obtain additional medical evidence, as is deemed necessary.

5.  After completing the aforementioned development, and conducting any additional development deemed necessary, readjudicate the issues on appeal, in light of all additional evidence received.  The AOJ should specifically consider whether separate rating(s) is warranted for any neurological disability associated with the Veteran's service-connected lumbar disability.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



